                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAWN McWILLIAMS,                            :
    Plaintiff,                              :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
NANCY A. BERRYHILL,                         :      No. 18-5180
Acting Commissioner of Social Security,     :
       Defendant.                           :

                                           ORDER

       AND NOW, on June 25, 2019, upon consideration of Plaintiff Dawn McWilliams’s Brief

in Support of her Request for Review (doc. 12) and the Commissioner’s Response (doc. 13), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for assignment to a new ALJ for a de

       novo hearing; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
